The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
 DETAILED ACTION
Current Status of Claims  
This action is a response to communication of April 5, 2022.  By amendment of April 5, 2022, the Applicant amended claims 1-20. Therefore, claims 1 to 20 remain active in the application. 

Double Patenting
Claims 1-20 were rejected as being patentably indistinct from claim of Application No. 16/162,041. This rejection is withdrawn in view of amendment of April 5, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 amended on April 5, 2022 have been considered Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  By amendment of April 5, 2022 the Applicant amended claims 1-13 introducing the limitation “maintaining …a real-time context describing a circumstance affecting an object”. However, it is not clear what exactly is maintained by the method claimed. The Applicant did not provide the reference to the instant application supporting the above cited limitation. The additional clarifications or changes to claim language are respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 to the best examiner’s understanding are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US Patent Publication 2013/0127980 A1) in view of Cormack et al. (US Patent Publication 2010/0066809 A1).
	In regard of claim 1, Haddick et al. disclose a method, comprising: maintaining, by a processing device, a real-time context describing a circumstance affecting an object; determining a first saturation level of the object within the field of view (FOV) of a sensor at a first point in time; determining a second saturation level of the object within the FOV of the sensor at a second point in time (See at least Figure 12 of Haddick et al. illustrating the method of maintaining a real-time contest lime (fog/dust/smoke) and determining first saturation level on the left side of the images and second portion of the FOV at the second saturation level as discussed in paragraphs [0582-0583] of Haddick et al.); and executing, by the processing device, an action to address a positive saturation determination between the first saturation level and the second saturation level (See at least paragraphs [0582-0583] of Haddick et al.. discussing the method wherein execution of improving the picture shown in Figure 12 in response to deterction of the positive saturation determination like poor visibility of the object in the fog or smoke automatically apply command of improving the picture, see also Figures 15C-15D of Haddock et al. wherein execution is based on saturation responsive to image of a hand (1504) as discussed in paragraphs [0647-0657]).
	However, the reference to Haddick et al. does not specifically discuss that determination of saturation level of the object is performed within a first and second portions of the field of view of a sensor.
	In the same field of endeavor, Cormack et al. discloses a sensor (100(9)) which performs detection in a first and second portions of FOV by using fisheye lens (1202) as discussed in paragraph [0079] and illustrated in Figure 12 of Cormack et al.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was field to use portions of FOV shown by Cormack et al. in method of Haddick et al. in order to provide gathering full information to the head mounted display device.
	In regard of claim 2, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the object comprises a human hand occupying a greater amount of one of the first portion of the FOV or the second portion of the FOV than another of the first portion of the FOV or the second portion of the FOV (See at least Figures 15C-15D of Haddick et al. and paragraph [0657] illustrating and discussing that the object comprises a human hand (1504) occupying greater amount of FOV (1508D)).
	In regard of claim 3, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the first saturation level and the second saturation level are brightness values and at least one of the first saturation level or the second saturation level is at least one of a maximum brightness level (See paragraph [0661] of Haddick et al. discussing that saturation level could be brightness level or color channel brightness of the image).
	In regard of claim 4, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the first saturation level and the second saturation level are brightness values and at least one of the first saturation level or the second saturation level is a maximum or a minimum brightness value (See at least paragraphs [0660-0661] of Haddick et al. discussing brightness values being min or max).
	In regard of claim 5, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the first saturation level is greater than the second saturation level (See Figures 15C and 15D of Haddick et al. illustrating the first saturation level (1512C) is greater than the second saturation level (1502) as discussed in paragraph [0657]).
	In regard of claim 6, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the processing device is further configured to determine a distance of the object relative to the sensor, wherein the sensor is coupled to the processing device (See at least Figure 18 of Cormack et al. illustrating sensor (108(14)) with processor (110(14)) determine a distance of the object  (1814) to sensor (108(14)) as discussed in paragraphs [0096-0103]).
	In regard of claim 7, Haddick et al. and Cormack et al. further disclose the method of claim 1, further comprising a sensor coupled to the processing device, the sensor configured to sense the object (See at least Figures 15C-15D of Haddick et al. illustrating a sensor (1510) for sensing the object (1504D) as discussed in paragraph [0657])
	In regard of claim 8, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the processing device is configured to analyze an image or video to determine at least one of the first saturation level (See at least Figures 15C-15D of Haddick et al. illustrating a sensor (1510) for sensing the saturation level as discussed in paragraph [0657])
	In regard of claim 9, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the processing device is coupled to a mobile device (See at least Figure 15AA of Haddick et al. illustrating the processing device coupled to a mobile device (15000AA) as discussed in paragraph [0634]).
	In regard of claim 10, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein the processing device is coupled to a wearable device configured to be positioned in a viewable position relative to an eye of a user (See at least Figure 15AA of Haddick et al. illustrating the processing device coupled to a wearable device (1518AA) positioned in a viewable position relative to an eye of a user (1508AA)).
	In regard of claim 11, Haddick et al. and Cormack et al. further disclose the method of claim 1, wherein at least one of the first saturation level or the second saturation level is representative of a substantially uninformatively uniform brightness level of an image or video (See at least Figure 12 of Haddick et al. illustrating saturation level of a substantially uninformatively uniform brightness).
	In regard of claim 12, Haddick et al. and Cormack et al. further disclose the method of claim 11, wherein the processing device is configured to detect a gesture corresponding to the object (See at least Figures 15C-15D of Haddick et al. illustrating gesture and paragraphs [0608, 0634, 0637-0641, 0654, 0657])
	In regard of claim 13, Haddick et al. and Cormack et al. further disclose the method of claim 12, wherein the gesture is completed at the second point in time resulting in the second saturation level (See Figure 15D of Haddick et al. illustrating the gesture (1504D) resulting in the second saturation level)
	In regard of claim 14, Haddick et al. and Cormack et al. further disclose a device, comprising: a sensor configured to: sense a first saturation level of an object at a first point in time; and sense a second saturation level of the object at a second point in time; a memory to store: a saturation profile; and a saturation response wherein the saturation response corresponds to the saturation profile; a processing device coupled to the sensor and the memory, wherein the processing device is configured to: reference the first saturation level on the saturation profile to determine a first position of the object within a first portion of a field of view (FOV) of the sensor at the first point in time; reference the second saturation level on the saturation profile to determine a second position of the object within a second portion of the field of view (FOV) of the sensor at the second point in time; and executing the saturation response based on the first saturation level and the second saturation level (See rejection of claim of 1 provided above and Figures 15F-17 of Haddick et al. illustrating positing control referencing different levels of saturation as discussed in paragraph [0676] of Haddick et al.).

	In regard of claim 15, Haddick et al. and Cormack et al. further disclose the device of claim 14, wherein the first point in time corresponds to a beginning of a gesture and the second point in time corresponds to an end of a gesture (See at least Figure 15F of Haddick et al. and paragraph [0676])
	In regard of claim 16, Haddick et al. and Cormack et al. further disclose the device of claim 14, wherein the object comprises a hand of a user and a difference between the first position of the object and the second position of the object corresponds to a gesture (See at least Figure 15F of Haddick et al. and paragraph [0676] illustrating the first position of the object (1504F) and second position (1512F)).
	In regard of claim 17, Haddick et al. and Cormack et al. further disclose an apparatus, comprising: a sensor configured to: sense a movement of an object; and sense a saturation level of the object; a memory to store: a saturation profile; and a saturation response wherein the saturation response corresponds to the saturation profile; a processing device coupled to the sensor and the memory, wherein the processing device is configured to: identify a gesture based on a change in position of the object; execute the saturation response based on the gesture and the saturation level of the object (See Figures 15C, 15D, 15F of Haddick et al. and paragraphs [0676, 0657, 0689] discussing identification of gesture based on change in position of object (1504)).
	In regard of claim 18, Haddick et al. and Cormack et al. further disclose the apparatus of claim 17, wherein the gesture comprises a change in a distance of the object relative to the sensor from a first point in time recorded by the sensor to a second point in time recorded by the sensor (See rejection of claim 13 provided above).

	In regard of claim 19, Haddick et al. and Cormack et al. further disclose the apparatus of claim 17, wherein the saturation level varies over time (See at least paragraph [0468] of Haddock et al. discussing that saturation level varies)
	In regard of claim 20, Haddick et al. and Cormack et al. further disclose the apparatus of claim 17, the processing device is configured to recognize a first field of view of the sensor and a second field of view of the sensor to identify the change in position of the object (See rejection of claim 16 provided above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692